Citation Nr: 0701687	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bacterial infection 
with diarrhea.  

2.  Entitlement to service connection for parasitic infection 
with diarrhea.  

3.  Entitlement to service connection for typhus infection 
with diarrhea.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to an initial compensable rating for right 
ear hearing loss.  

6.  Entitlement to an initial increased rating for 
degenerative joint disease (DJD) of the cervico-thracic 
spine, prior to May 20, 2004.  

7.  Entitlement to an initial increased rating in excess of 
10 percent for DJD of cervical spine C5/6 and C6/7, since 
May 20, 2004.  

8.  Entitlement to an initial increased rating for DJD of the 
lumbar spine, prior to May 20, 2004.  

9.  Entitlement to an initial increased rating in excess of 
10 percent for DJD of thoraco-lumbar spine at L2/3, L3/S1, 
and T1 to T12, since May 20, 2004.   

10.  Entitlement to an initial increased rating for DJD of 
the right knee, prior to May 20, 2004.  

11.  Entitlement to an initial increased rating in excess of 
10 percent for residuals, right knee injury with arthrosis 
and history of degenerative changes, since May 20, 2004.  

12.  Entitlement to an initial increased rating for DJD of 
the left knee, prior to May 20, 2004.  

13.  Entitlement to an initial increased rating in excess of 
10 percent for residuals, left knee injury, post operative 
menisectomy and chondroplasty with history of DJD with 
patella chondromalacia, since May 20, 2004.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty after serving from 
June 1971 to June 2001.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for bacterial infection with 
diarrhea, parasitic infection with diarrhea, and typhus 
infection with diarrhea, being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The veteran is unrepresented in this matter.  


FINDINGS OF FACT

1.  Hemorrhoids were not found in service and not until after 
active duty service.  

2.  Results of the July 2002 VA audiometric examination 
correspond to a Level I hearing in the right ear.  The 
veteran is not service-connected for the left ear.

3.  The veteran's cervical spine disability is less than 
slight in degree, but painful, prior to May 20, 2004.  

4.  The cervical spine disability since May 20, 2004, is 
productive of combined range of motion of no greater than 305 
degrees.  

5.  The veteran has arthritis of the thoracic spine with 
painful motion and muscle strain prior to May 20, 2004.

6.  DJD of the lumbar spine prior to May 20, 2004, is 
productive of characteristic pain on motion and slight 
limitation of motion.  

7.  DJD of thoraco-lumbar spine at L2/3, L3/S1, and T1 to 
T12, since May 20, 2004, is productive of no more than 
75 degrees of flexion.  

8.  DJD of the right knee, prior to May 20, 2004, is 
productive of flexion of 140 and extension of 0 degrees.  No 
instability or ankylosis was shown.  

9.  Residuals, right knee injury with arthrosis and history 
of degenerative changes, since May 20, 2004 are productive of 
minimal limitation of flexion and no limitation of extension 
or instability.

10.  DJD of the left knee, prior to May 20, 2004, is 
productive of flexion of 140 and extension of 0 degrees.  No 
instability or ankylosis was shown.  

11.  Residuals, left knee injury post operative menisectomy 
and chondroplasty with history of DJD with patella 
chondromalacia, since May 20, 2004 are productive of minimal 
limitation of flexion, no limitation of extension, and no 
instability of the knee.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (west 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The criteria for a compensable initial rating for right 
ear hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

3.  The criteria for an initial rating of 10 percent, and no 
more, for DJD of the cervical spine C5/6 and C6/7 prior to 
May 20, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, (2002).  

4.  The criteria for an initial rating of 10 percent, and no 
more, for DJD of the thoracic spine prior to May 20, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5291, (2002).  

5.  The criteria for an initial rating in excess of 
10 percent for DJD of the cervical spine C5/6 and C6/7 since 
May 20, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242, (2006).  

6.  The criteria for an initial rating of 10 percent, and no 
more, for DJD of the lumbar spine prior to May 20, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292, 
5295(2002).  

7.  The criteria for an initial rating in excess of 
10 percent for DJD of the thoraco-lumbar spine at L2/3, 
L3/S1, and T1 to T12, since May 20, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2006).  

8.  The criteria for a combined rating in excess of 20 
percent for DJD of the right and left knee prior to May 20, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2002).  

9.  The criteria for an initial rating in excess of 
10 percent for residuals, right knee injury with arthrosis 
and history of degenerative changes, since May 20, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2006).  

10.  The criteria for an initial rating in excess of 
10 percent for residuals, left knee injury, post operative 
menisectomy and chondroplasty with history of DJD with 
patella chondromalacia, since May 20, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in June 2002, and 
June 2006, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the duty to assist, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection and 
increased rating claims.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claims.  This was accomplished in this 
case, and proper VA notice and process was later performed as 
to the claims.  The Board, therefore, concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

As for the issues of an initial compensable rating for the 
veteran's DJD claims, it is noted that the RO granted service 
connection for these conditions.  At that time, the RO 
assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claims pertaining to DJD have been granted, 
i.e., proven, and he was assigned initial disability ratings 
and initial effective dates, section 5103(a) notice is no 
longer applicable.  As a result, even if there was a notice 
error with respect to the duty to notify that occurred prior 
to the award of service connection and the assignment of 
disability ratings and effective dates, because the claims 
have already been proven and the purpose of section 5103(a) 
has been satisfied, that error would be nonprejudicial.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was scheduled for multiple 
VA examinations.  He did not request a hearing.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

II.  Service Connection

The veteran asserts that he has hemorrhoids as a result of 
service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

After a thorough review of the entire record, service 
connection is not warranted for hemorrhoids.  

At the outset, service medical records are devoid of 
findings, treatment, or diagnoses for hemorrhoids.  On 
retirement examination in November 2000, evaluation of his 
anus and rectum, were clinically evaluated as normal.  No 
hemorrhoids were noted.  

Since service, the veteran underwent VA examination on a 
contract basis by QTC Medical Services in July 2002.  Rectal 
examination revealed the veteran had evidence of external 
hemorrhoids without evidence of bleeding, fecal leakage, or 
fissures.  No other medical evidence of hemorrhoids, or more 
importantly, relating hemorrhoids to service was shown.  
Absent medical evidence showing that the veteran had 
hemorrhoids in service, there is no basis upon which to award 
service connection.  Therefore, service connection for 
hemorrhoids is not warranted.  


III. Increased Ratings

In a rating decision of February 2003, service connection was 
granted for DJD of the cervicothoracic spine, DJD of the 
lumbar spine, DJD of the right knee, DJD of the left knee, 
and right ear hearing loss, effective July 1, 2001.  A 
20 percent combined rating was assigned for DJD of the 
cervicothoracic spine, the lumbar spine, and both knees, per 
Diagnostic Code 5003.  A noncompensable rating was also 
assigned for right ear hearing loss.  The veteran disagreed 
with the 20 percent rating and the current initial appeal 
ensued.  

All of the veteran's joint arthritis was combined into a 
20 percent rating.  Degenerative arthritis, under Diagnostic 
Code 5003 is rated based on limitation of motion of the 
affected joint. Where, however, the limitation of motion of 
the specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating may be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups. With these 
findings, and occasional incapacitation exacerbations, a 
rating of 20 percent may be assigned. These ratings will not 
be combined with ratings based on limitation of motion.  
Diagnostic Code 5003.  

By rating decision of March 2006, the ratings for 
disabilities affected by DJD were no longer combined and the 
disabilities were recharacterized.  DJD of the cervical spine 
C5/6 and C6/7 was granted a 10 percent rating.  DJD of the 
thoraco-lumbar spine at L2/3, L3/S1, and T1 and T2 was rated 
10 percent.  Residuals of a right knee injury with arthrosis 
and history of degenerative changes with patella 
chondromalacia was evaluated 10 percent and residuals of left 
knee injury, post operative menisectomy and chondroplasty 
with history of DJD with patella chondromalacia was also 
rated as 10 percent.  All of the increased ratings were 
effective May 20, 2004.  The noncompensable rating for right 
ear hearing loss was confirmed and continued.  These ratings 
have been in effect to this date.  

These are initial ratings from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

a.  Right ear hearing loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

The veteran was diagnosed with hearing loss in service and 
was fit with a right ear hearing aid in 1998 during service.  

The veteran underwent a QTC Medical Services audiology 
examination for VA purposes in July 2002.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
60
90






Average pure tone thresholds were 48 in the right ear.  
Speech recognition ability was 96 in the right ear.  

"Percentage Evaluations for Hearing Impairment," is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is located at the point where the 
row and column intersect.  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
§ 3.383 of this chapter.  38 C.F.R. § 4.85(e)(f).  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level I.  Level I 
hearing acuity for the right ear combined with level I 
hearing acuity for the left nonservice connected ear equates 
to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a compensable evaluation.  This rating has not 
changed throughout the rating period.  The veteran claims he 
experiences difficulty hearing the television and hearing on 
the telephone.  Assignment of a specific disability 
evaluation for hearing loss is achieved by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Unfortunately, his assertions cannot be considered in 
evaluation his current hearing loss.

Based on the foregoing, a compensable rating for right ear 
hearing loss is not warranted.  

b.  DJD of cervico-thoracic spine prior to May 20, 2004

Prior to May 20, 2004, the veteran was granted service 
connection for DJD of cervico-thoracic spine.  In service, in 
May 1999, the veteran underwent a CT scan of the cervical 
spine which showed severe degenerative changes of facet joint 
disease and affecting mainly C6/7 with osteophytes growing to 
the intervertebral foramina.  

After service, the veteran underwent a QTC Medical Services 
examination for VA purposes in July 2002.  He gave a history 
of cervical and thoracic spinal discomfort without specific 
traumatic incident.  He noted mild numbness and tingling in 
the region of the right arm.  X-ray of the cervical and 
thoracic spines showed a negative cervical spine and mild 
degenerative change of the thoracic spine.  Examination of 
the cervical spine revealed flexion of 0 to 65 degrees 
without ankylosing or pain, extension of 0 to 50 degrees 
without ankylosing or pain, right and left lateral flexion of 
0 to 40 degrees without ankylosing or pain, right rotation of 
0 to 80 degrees with pain, and left rotation of 0 to 
80 degrees without ankylosing or pain.  

The veteran was seen on an outpatient basis complaining of 
problems with his upper back.  He had pain of three days 
duration in the left scapula area with no neck pain.  He had 
the same complaints two years earlier assessed as DJD of the 
cervical spine.  The assessment at examination was upper back 
pain on the left, no strain or spasm.  

The veteran was seen again in July 2002 with complaints of 
posterior neck pain not relieved by Robaxin.  He requested 
Celebrex for pain.  Examination of the upper back revealed 
good alignment   and full range of motion.  He had slight 
muscle tenderness of the upper back.  The assessment was 
muscle strain.  

In September 2003, the veteran was seen on an outpatient 
treatment basis for pain in the upper and lower back.  He had 
full range of motion and his upper extremities were 
neurologically intact.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the thoracic spine warrants a 
noncompensable evaluation if it is slight, or a 10 percent 
evaluation if it is moderate or severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Also under the criteria in effect prior to September 26, 
2003, limitation of motion of the cervical spine warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it 
is severe. 38 C.F.R. § 4.71a, Diagnostic Code 5290.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 
of 15 degrees or less; or favorable akylosis of the entire 
cervical spine, 

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the cervical spine is zero to 
45 degrees, extension of zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80degrees.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.

The cervicothoracic spines, combined with the other joint 
groups, was granted a 20 percent rating, for x-ray evidence 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  See 
Diagnostic Code 5003.  However, a review of the medical 
evidence of record shows the cervical spine does warrant a 
separate 10 percent, but no more rating.  

During this period, the veteran's medical evidence does show 
x-ray involvement of cervical arthritis during service.  
However, none of the medical evidence shows limitation of 
motion of either the cervical or thoracic spines.  He 
complained of discomfort, and on occasion, of pain, but 
motion throughout was full.  Therefore, an initial rating 
based upon limitation of motion is not warranted.  

However, the Board has considered 38 C.F.R. §§ 4.40 and 4.59.  
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Consistent, with the premise that painful motion warrants at 
least the minimum compensable evaluation for the joint (see 
38 C.F.R. § 4.59), initial separate ratings of 10 percent, 
and no more, is assignable under the provisions of Diagnostic 
Code 5003 for the cervical spine and thoracic spine 
disabilities prior to May 20, 2004.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

The preponderance of the evidence is against a rating in 
excess of 10 percent for the cervical spine and 10 percent 
for the thoracic spine.  In this respect there is no evidence 
of moderate limitation of motion of the cervical spine, even 
when taking into consideration of painful motion.  With 
respect to the thoracic spine, prior to September 2003, a 10 
percent rating is the highest rating that can be assigned 
based on limitation of motion of the thoracic spine.  
Additionally, there is no evidence of any intervertebral disc 
syndrome of either the cervical or thoracic spine.  Moreover, 
there is no evidence from September 26, 2003 to May 20, 2004 
concerning the cervical or thoracic spine.  Therefore, the 
criteria pertaining to the spine effective from September 
2003 are not for application in this case.  Even if we were 
to apply the provisions, a higher rating would not be 
warranted.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the assignment of separate ratings 
in excess of 10 percent for the thoracic and cervical spine.

c.  DJD of the cervical spine since May 20, 2004

Since May 20, 2004, the veteran has been seen on one 
occasion, for VA examination.  That examination, performed 
for VA by QTC medical services, occurred on May 20, 2004.  
The examination showed no radiation of pain on movement, no 
muscle spasm, and no tenderness.  Range of motion of the 
cervical spine showed flexion accomplished from 0 to 
55 degrees, extension of 0 to 45 degrees, right and left 
lateral flexion of 0 to 30 degrees with subjective pain at 
T2, right rotation of 0 to 65 degrees, and left rotation of 
65 degrees with subjective pain at T2.  There was no fatigue, 
weakness, lack of endurance, incoordination, or ankylosis 
noted.  

The aforementioned medical evidence exhibits symptomatology 
warranting no more than the already assigned 10 percent 
rating.  The range of motion of the cervical spine is greater 
than 170 degrees but less than 335 degrees, warranting no 
more than a 10 percent rating.  There is no evidence that 
painful motion meets the criteria for a higher rating based 
on limitation of motion of the cervical spine.  Therefore, an 
increased initial rating for DJD of the cervical spine since 
May 20, 2004, is not warranted.  

With respect to the thoracic spine, under the old criteria, 
no more than a 10 percent rating is assignable based on 
limitation of motion.  Additionally, there is no evidence of 
intervertebral disc syndrome of the thoracic spine which 
would warrant a rating in excess of 10 percent.  Under the 
revised code the lumbar spine disability and the thoracic 
spine disability are rated as one impairment.  Therefore, the 
thoracic spine will be discussed in the section pertaining to 
the lumbar spine from May 2004.

d.  DJD of the lumbar spine prior to May 20, 2004

The veteran was seen on an outpatient basis in 
September 2001, complaining of problems with his lower back.  
Range of motion was forward flexion of 90 degrees, backward 
extension of 30 degrees, right lateral of 15 degrees, left 
lateral of 25 degrees, and rotation of 90 degrees, 
bilaterally.  He had mild tenderness to the right paraspinous 
L4/5.  The assessment was back sprain/pain.  

In December 2001, the veteran was seen complaining of 
tightness in the lower back of one day duration that was 
complained of at the time of examination as lower back muscle 
pain.  There was no radiation.  The pain was described as 
4/10.  Physical examination revealed full range of motion 
with discomfort toward flexion and bending to the left.  
There was also tenderness noted over the left lower back 
muscles.  The assessment was left low back pain, muscular.  

The veteran underwent  a QTC Medical Services for VA purposes 
in July 2002.  He gave a history of progressive, chronic back 
discomfort with intermittent spasms.  The symptoms were 
somewhat ameliorated with Celebrex.  X-ray examination of the 
lumbar spine revealed mild anterior hypertrophic changes in 
the upper lumbar spine without fracture, subluxation, or SI 
joint abnormality.  Examination of the lumbar spine revealed 
no evidence of muscle spasm or tenderness.  Straight leg 
raising was negative, bilaterally.  There was no appreciable 
evidence of radiculopathy.  The range of motion was flexion 
of 0 to 95 degrees with pain, extension of 0 to 35 degrees 
without ankylosing or pain, right and left lateral flexion of 
0 to 40 degrees with pain, and right and left rotation of 0 
to 35 degrees with pain.  

In April 2003, the veteran was seen complaining of back pain 
after doing yard work.  Examination revealed tenderness of 
the lumbar area.  The assessment was back strain.  In 
September 2003, he was seen with similar complaints.  There 
was no tenderness in the lower back.  The assessment was 
recurrent back pain.  

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5295 lumbosacral strain, provided a 
noncompensable rating for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent rating was assigned 
when there was characteristic pain on motion.  A 20 percent 
rating was assigned when there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was assigned for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
rating is the maximum available under Diagnostic Code 5295.

Under the criteria for Diagnostic Code 5292, the regulations 
provided a 10 percent rating for slight limitation of motion 
of the lumbar spine, a 20 percent rating for moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  

Under the criteria in effect prior to September 2003, the 
medical evidence shows that the veteran consistently had 
characteristic pain on motion and had slight limitation of 
motion, warranting a 10 percent rating for limitation of 
motion of the lumbar spine.  There is no evidence showing 
that pain, weakness, or fatigue results in moderate 
limitation of motion of the lumbar spine.  Muscle strain, 
under Diagnostic Code 5295, or moderate limitation of motion, 
under Diagnostic Code 5292, necessary for a 20 percent 
rating, has not been shown.  Therefore, a 10 percent rating, 
and no more, is warranted for the veteran's DJD of the lumbar 
spine prior to May 20, 2004.  

From September 26, 2003 to May 20, 2004, there is no evidence 
upon which to rate the veteran's back.  Therefore, the 
diagnostic criteria pertaining to the lumbar spine under the 
revised diagnostic criteria is not for application.

e.  DJD of the lumbar spine since May 20, 2004

Since May 20, 2004, the veteran has been seen on one 
occasion, for VA examination.  That examination, performed 
for VA by QTC medical services, occurred on May 20, 2004.  
The examination showed no muscle spasm.  There was no 
guarding of the lumbar spine.  There was no tenderness to 
palpation.  Straight leg raising was negative, bilaterally.  
Range of motion of the lumbar spine showed flexion 
accomplished from 0 to 75 degrees, with subjective discomfort 
from 60 degrees to 75 degrees, extension of 0 to 35 degrees, 
right and left lateral flexion of 0 to 30 degrees, and right 
and left rotation of 30 degrees.  The range of motion was 
limited by pain, subjectively.  There was no fatigue, 
weakness, lack of endurance, incoordination, or ankylosis 
noted.  There was no intervertebral disc syndrome.  The 
neurological examination was normal.  

The aforementioned medical evidence exhibits symptomatology 
warranting no more than the already rated 10 percent since 
May 20, 2004.  The range of motion of the lumbar spine is 
greater than 60 degrees but less than 235 degrees, warranting 
no more than a 10 percent rating.  There is no indication 
that pain, fatigue or weakness results in any additional 
limitation of motion.  Therefore, an increased initial rating 
for DJD of the lumbar spine since May 20, 2004, is not 
warranted.  

Under the revised criteria, the thoracic and lumbar spine is 
rated as one impairment.  Therefore, a rating in excess of 10 
percent under the revised rating criteria for the thoracic 
spine is not warranted.

f.  DJD right and left  knee, prior to and since May 20, 2004

Prior to May 20, 2004, the veteran underwent a VA examination 
performed by QTC medical services in July 2002.  He 
complained of constant pain with amelioration of his symptoms 
with Motrin.  X-rays of the knees showed mild degenerative 
change in both knees , primarily involving the medial 
compartments.  Physical examination revealed range of knee 
motion of 0 to 140 degrees without ankylosing or pain and 
extension of 0 without ankylosing or pain, bilaterally.  The 
Drawer and McMurray's tests were within normal limits, 
bilaterally.  

On May 20, 2004, the veteran underwent a VA examination 
performed by QTC medical services.  The veteran complained of 
dull aching pain of the knees, bilaterally, upon walking or 
standing for long periods of time.  Kneeling and squatting 
was described as painful in both knees.  Physical examination 
of the knees revealed no heat, redness, swelling, or 
effusion.  Both knees had a range of motion of 0 to 125 
degrees, with no pain, fatigue, weakness, lack of endurance, 
incoordination, or ankylosis.  Drawer sign and McMurray's 
test were within normal limits.  There was no recurrent 
subluxation, locking, or joint effusion of either knee.  
There was no bilateral retropatellar grind with negative 
patellar apprehension.  

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees.  Finally, flexion limited to 15 degrees is rated 
30 percent.  

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
To warrant a 20 percent rating, extension must be limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent rating.  A 40 percent rating is warranted for 
extension limited to 30 degrees.  Finally, extension limited 
to 45 degrees is rated 50 percent.  

Prior to May 20, 2004, the veteran's right and left knee did 
not exhibit subluxation or lateral instability, warranting an 
evaluation under Diagnostic Code 5257.  During that period, 
his range of bilateral knee motion was 0 to 140 degrees.  (0 
to 140 degrees, see 38 C.F.R. § 4.71, Plate II),  These 
findings are full range of motion for both knees.  Therefore, 
there was no limitation of extension or flexion of either 
knee.  As such, a compensable rating for DJD of the right or 
left knee during this period is not warranted.  These two 
major joints, exhibiting x-ray evidence of arthritis, with 
occasional incapacitating exacerbations, continue to be 
combined for 20 percent, but do not warrant separate ratings.  
See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5003.  

Since May 20, 2004, the veteran's left and right knee did not 
exhibit subluxation or lateral instability, warranting an 
evaluation under Diagnostic Code 5257.  During that period, 
his range of bilateral knee motion was 0 to 125 degrees.  
Flexion and extension do not meet the criteria for a 10 
percent rating.  Therefore, an initial rating in excess of 
separate 10 percent ratings for DJD of the right and left 
knee, since May 20, 2004 is not warranted.  


ORDER

Service connection for hemorrhoids is denied.  

An initial compensable rating for right ear hearing loss is 
denied.  

An initial rating of 10 percent and no more, for DJD of the 
cervical spine C5/6 and C6/7 prior to May 20, 2004, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An initial rating in excess of 10 percent, for DJD of the 
cervical spine C5/6 and C6/7, since May 20, 2004 is denied.  

An initial rating of 10 percent and no more, for DJD of the 
thoracic spine prior to May 20, 2004, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

An initial rating for 10 percent and no more, for DJD of the 
lumbar spine prior to May 20, 2004, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

An initial rating in excess of 10 percent, for DJD of the 
thoraco-lumbar spine at L2/3, L3/S1, and T1 to T12 since 
May 20, 2004 is denied.  

An initial combined rating of 20 percent for DJD of the right 
and left knee, prior to May 20, 2004, is denied.

An initial separate rating in excess of 10 percent for 
residuals, right knee injury with arthrosis and history of 
degenerative changes, since May 20, 2004, is denied.  

An initial separate rating in excess of 10 percent for 
residuals, left knee injury, post operative menisectomy and 
chondroplasty with history of DJD with patella 
chondromalacia, since May 20, 2004, is denied.  


REMAND

Additional development is necessary in this case on appeal.  

The veteran claims service connection for bacterial infection 
with diarrhea, parasitic infection with diarrhea, and typhus 
infection with diarrhea.  All of these claimed conditions 
have residuals with diarrhea.  The veteran claims three 
different conditions.  At VA examination of July 2002, it 
appears that the conditions were considered together as a 
gastrointestinal condition and the examiner stated that the 
veteran at that time had postparasitic intermittent 
residuals.  However, that same month, the veteran tested 
positive for h-pylori, which was described as a bacteria that 
causes ulcers.  It appears that the veteran had this bacteria 
in service.  Additionally, although the veteran did not 
appear to have typhus on retirement examination, he continued 
to complain of diarrhea since service and it is not clear 
whether it is a residual of typhus, parasitic infection, or 
bacterial infection.  Since the veteran was to undergo a 
titer for h-pylori six months after it was noted that he 
still had the condition in August 2003, it is important that 
the veteran undergo that test and that the veteran also 
undergo additional VA examination to determine if he has an 
ongoing bacterial infection or its residuals, parasitic 
infection or its residuals or typhus infection or its 
residuals.  

Under these circumstances, this case is REMANDED for the 
following action:  

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any bacterial infection, 
parasitic infection, or typhus infection, 
and/or its residuals.  Any indicated 
tests or studies should be accomplished, 
to include a repeat titer, to be 
scheduled, and the claims file should be 
made available to the examiner to ensure 
that person is aware of the veteran's 
pertinent history.  The report of this 
examination should then be associated 
with the claims file.  The examiner 
should indicate whether the veteran has a 
disability of either one or all of the 
aforementioned conditions and if either 
one or all are related to his service.  
The examiner should refer to these 
conditions in service, including amoebas, 
when providing an opinion.  The examiner 
should state whether it is as least as 
likely as not that the veteran has a 
bacterial infection, parasitic infection, 
and/or typhus infection and any of its 
residuals due to or aggravated by 
service.  A rationale should be provided 
for any opinion rendered.  

2.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran.  Also provide an appropriate 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


